Mr. Justice M usman no,
concurring, concluded:
Granting the district attorney the powers he seeks in this case would be to give a district attorney, any district attorney, a scalpel and saw with which he could sever away the most fundamental right of American citizenship. . . . This Court could not possibly grant the district attorney this startling demand.
Specter, supra at 534, 228 A.2d at 395.
Only Mr. Chief Justice Bell dissented.
In In Re Reyes, supra at , 381 A.2d at 871-72, Mr. Justice Packel, dissenting, briefly analyzed Specter as follows:
In [Specter], six of the seven Justices agreed that the court of common pleas could not enforce an order to compel testimony for a district attorney investigation. . . . There were alternative bases for the conclusion reached by the court, i.e., whether the district attorney of Philadelphia should be viewed as a state official or as a municipal official. On either basis the answer was the same — the district attorney does not have the power to subpoena for general investigative purposes. . . .
In Re Reyes, supra at 71, 381 A.2d at 871-72.
Thus, of the six Justices in Specter who agreed that the DA lacks subpoena power, five can be said to have either directly or indirectly addressed the precise issues and arguments raised in this Court. Accordingly, we view ourselves as bound by Specter.
Order
Now, June 27, 1978, the order of the lower court is hereby reversed.